Citation Nr: 1734017	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and impulse control disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for residuals of frostbite of the lower extremities.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from November 1976 to February 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On the November 2011 VA Form 9, the Veteran requested a Travel Board hearing; however, after being notified of the scheduled hearing, he did not appear or request its postponement.  In consideration of the foregoing, the Board finds that the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In July 2015, the Board remanded the issues on appeal for issuance of a notice letter addressing how to establish service-connection for a pre-existing injury and advising the Veteran to submit lay statements in support of the appeals, a request for records from the Social Security Administration (SSA), a request for prison treatment records from the Florida Department of Corrections, additional VA treatment records from the Orlando VA Medical Center (VAMC), and a VA examination with a medical opinion on the nature and etiology of the claimed psychiatric disability.  Pursuant to the Board's remand directives, the April 2017 notice letter addressed how service connection may be established for a pre-existing injury and advised the Veteran to submit lay statements in support of the appeals.  Also, SSA records were obtained and associated with the record.  After multiple requests for the Veteran's prison records went unanswered by the Florida Department of Corrections, the AOJ asked the Veteran, in a January 2017 letter, to assist the VA by obtaining a copy of the prison records from the Florida Department of Corrections by obtaining the records himself or providing authorization to 
VA to obtain the records on his behalf.  The Veteran did not respond to the letter.  In May 2017, additional VA treatment records from the Orlando VAMC were obtained and associated with the record.  In April 2017, a VA PTSD examination with a medical opinion was provided.  In May 2017, the issues on appeal were readjudicated.  In consideration of the foregoing, the Board finds that there was substantial compliance with the Board's prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issue of service connection for residuals of frostbite of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no psychiatric injury, stressful event, psychiatric disease, or psychiatric symptoms during service.

2.  The current psychiatric disability was manifested many years after service separation and is not causally or etiologically related to service. 

 3.  Service connection for alcohol abuse or polysubstance abuse on a direct basis is precluded by law. 

 4.  The Veteran's personality disorder was not subject to superimposed disease or injury during service.

5.  No prior head injury or disease was noted at service entrance.

6.  There was no head injury or disease during service.

7.  There are no current head injury residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, claimed as PTSD and impulse control disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of a head injury are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2009 and April 2016 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  Any defect with respect to the timing of the notice was remedied by virtue of issuance of proper notice followed by readjudication of the appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In April 2017, the AOJ provided the Veteran with a VA examination with a medical opinion on the claimed psychiatric disability.  The VA examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiner considered an accurate history of the claimed psychiatric disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination; therefore, the VA examiner had adequate facts and data regarding the history and condition of the claimed disability when examining the Veteran and providing the medical opinion.  For these reasons, the Board finds that the April 2017 VA examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not been provided with a VA examination or medical opinion for the service connection appeal for residuals of a head injury; however, the weight of the evidence demonstrates no head injury prior to service, no in-service head injury, disease, or symptoms, and no current head injury residuals.  For these reasons, the Board finds that no VA examination or VA medical opinion is needed.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with impulse control disorder unspecified, unspecified depressive disorder, cocaine use disorder in remission, and cannabis use disorder, and alcohol use disorder, and a personality disorder.  There is no history of psychosis, and none of the psychiatric diagnoses is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the service connection appeal for a psychiatric disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for alcohol and drug dependence on a direct basis is precluded by law.  See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301.  There are no current residuals of a head injury demonstrated, as explained below.  

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that training stress and a head injury during service caused behavior problems during service, which were manifestations of the current psychiatric disability.  In the alternative, he asserts that he sustained a head injury prior to service, which worsened during service so that he began to experience psychiatric and behavior problems in service.  He seeks service connection on these bases.

After review of all the lay and medical evidence of record, the Board finds that the weight of the lay and medical evidence of record shows no head injury and no psychiatric injury or disease during service.  As explained in greater detail below, there was no head injury prior to or during service.  The service treatment records, which are complete, are absent of complaint of, diagnosis of, or treatment for psychiatric problems during service.  In February 1977, the Veteran affirmed that there had been no change in his medical condition since the service examination, which appears to have been the September 1976 service examination.  Although the service personnel records further show that he was absent without leave for a period of seven days in February 1977 and was discharged from service later that month for marginal or non-productive performance, the behavior demonstrated during service was not a manifestation of or related to a psychiatric disability, as addressed by the April 2017 VA medical opinion discussed below.

At the September 1976 service examination, the neurological and psychiatric systems, as well as the head, were evaluated and determined to be normal.  The Veteran also was specifically asked if he then had or had ever had a head injury, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort and specifically denied having had those symptoms.  At the time of service separation in February 1977, the Veteran affirmed that there had been no change in his medical condition since the September 1976 service examination; therefore, it is reasonable to infer that the Veteran continued to deny having any past or current psychiatric symptoms or head injury at the time of service separation.  In consideration of the foregoing, the Board finds that a psychiatric disability is a condition that would have ordinarily been recorded during service, if it had in fact been present; therefore, the lay and medical evidence contemporaneous to service, which shows normal psychiatric and neurological systems at service entrance, no psychiatric symptoms, diagnosis, or treatment during service, and no changed psychiatric condition at service separation when compared to service entrance, weighs against finding that there was psychiatric disease or injury during service.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the evidence is against finding that the current psychiatric disability is causally or etiologically related to service.  The earliest evidence of a psychiatric disability other than alcohol or substance abuse was shown approximately in 2001, 24 years after service.  Considered together with the evidence of no in-service head injury, disease, or symptoms, the approximate 24-year period between service separation and post-service psychiatric complaints is another factor that weighs against a finding of an in-service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

After review of the record and interview and examination of the Veteran, the April 2017 VA examiner provided a negative medical opinion on the question of whether the current psychiatric disability was caused by or otherwise related to service.  In support of the medical opinion, the April 2017 VA examiner explained that the Veteran did not have a PTSD diagnosis at the time of the April 2017 VA examination and had not had a PTSD diagnosis in the past.  The April 2017 VA examiner noted that the Veteran had been treated at the VA in 2010, received a diagnosis of Intermittent Explosive Disorder at that time, and continued to have a diagnosis of Impulse Control Disorder.  

The April 2017 VA examiner opined that it was less likely than not that the impulse control disorder and depression were due to service.   The April 2017 VA examiner explained that the Veteran reported that his spouse had passed away recently, had no treatment for a psychiatric disorder while in the service, and had not been in mental health treatment at the VA for some time.  The April 2017 VA examiner also noted that SSA records in August 2016 noted that there was no evidence of mental impairment and gave a diagnosis of personality disorder, substance addiction disorder, intermittent explosive disorder.   

The April 2017 VA examiner further explained that the Veteran had a history of substance use, which could contribute to poor impulse control while using and could contribute to depression and anxiety symptoms.  The April 2017 VA examiner noted that the Veteran reported drinking heavily when he was
18 to 19 years old and after his wife passed away, and substance use could explain one not showing up for work and other poor performance behaviors
while in the service.  The April 2017 VA examiner added that the Veteran reported that the Veteran reported that he would choose to not follow the command instructions and would do things his "own way" because he thought his way was faster or better.  

The April 2017 VA examiner has medical expertise in the area of psychiatric disabilities, had accurate facts and data on which to base the medical opinion, and provided sound rationale for the medical opinion; therefore, the April 2017 VA medical opinion is of significant probative value.  

In January 2001, a treating VA psychologist opined that the Veteran presented a long history of depression that began while in the service; however, because the medical opinion was based on the inaccurate factual premise of psychiatric symptoms during and since service with no history of alcohol or drug use, the January 2001 VA medical opinion is of no probative value and is outweighed by the April 2017 VA medical opinion. 

Regarding the Veteran's personality disorder, personality disorders are not diseases or injuries under VA regulations and, therefore, are not disabilities for which service connection can be granted.  38 C.F.R. §§ 3.303 (c), 4.9, 4.125(a), 4.127 (2016); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  If a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the weight of the lay and medical evidence is against a finding that the Veteran's personality disorder was subject to superimposed disease or injury during service.  Given the absence of psychiatric injury or disease or psychiatric symptoms during service, the Board finds that that no additional disability was superimposed over the personality disorder during service.  See 38 C.F.R. §§ 3.303 (c), 4.9, 4.125(a), 4.127; VAOPGCPREC 82-90.  

There is also evidence of a history of substance abuse that reportedly began during service; however, service connection for alcohol and drug abuse on a direct basis is precluded by law.  38 C.F.R. § 3.301.

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability or render a competent medical opinion on the questions of causation or aggravation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See generally Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.   Consequently, the Veteran's opinion attributing the current psychiatric symptoms to service is of no probative value.  As the preponderance of the evidence is against the appeal, the appeal for service connection for a psychiatric disability must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.
 
Service Connection Analysis for Residuals of a Head Injury

The Veteran contends that he sustained a head injury prior to service and that residuals of the pre-existing head injury were aggravated (i.e., worsened beyond the natural progression) during service.  In the alternative, he asserts that he sustained a head injury during service after running into a tree and has current residuals of the in-service head injury manifested by chronic dizziness.  He seeks service connection on this basis. 

Preliminarily, the Board finds that a head injury did not occur prior to service.  On the September 1976 service report of medical history completed prior to service entrance, the Veteran checked "No" when asked if he had a history of a prior head injury.  Also, at the September 1976 service examination report, the head and scalp, as well as the neurological system, were clinically evaluated as normal.  Because a head injury was not noted at service entrance, the presumption of sound condition as it relates to head injury residuals is applicable.  While the Veteran has competently reported during the course of the appeal that a head injury existed prior to active service, this lay account contradicts the lay and medical evidence contemporaneous to service entrance showing no head injury prior to service.  For these reasons, the Board further finds that the presumption of soundness has not been rebutted by the high evidentiary burden of clear and unmistakable evidence, so the Board will consider residuals of a head injury was incurred during service in this case.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

After review of all the lay and medical evidence of record, the Board finds that no head injury or disease was manifested during service.  The service treatment records, which are complete, show no report, complaint, diagnosis, or treatment for a head injury or disease during service.  At the February 1977 service examination, the Veteran specifically affirmed that there had been no change in his medical condition since the last service examination (i.e., no change since the September 1976 service examination when the Veteran denied any head injury).  

The weight of the evidence further shows no current residuals of a head injury.  Although the Veteran told a November 2010 VA medical provider that he had a history of a traumatic brain injury (TBI) in 1976 when he underwent a neurological consultation for chronic dizziness, and similarly told the April 2017 VA PTSD examiner that he sustained a TBI in 1976, the lay account of a traumatic brain injury in 1976 was first made during the course of the appeal many years after service when the memory is less reliable and is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service showing no head injury during or prior to active service.  See September 1976 service examination report and September 1976 service report of medical history.  

Thus, the weight of the evidence is against finding that there are current residuals of an in-service head injury.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that 

occur immediately prior to filing of a claim).  Accordingly, the Board finds that the preponderance of the evidence is against service connection for residuals of a head injury, so the appeal must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability, claimed as PTSD and impulse control disorder, is denied.

Service connection for residuals of a head injury is denied.


REMAND

Service Connection for Frostbite of Lower Extremities

The issue of service connection for residuals of frostbite of the lower extremities is remanded for a supplemental VA medical opinion.  The August 2010 VA examiner provided a negative opinion on the question of whether the current degenerative joint disease of the feet was caused by or a result of service; however, the August 2010 VA medical opinion is inadequate because the VA examiner did not specifically address whether the currently diagnosed foot arthritis was related to the in-service cold exposrue to the feet.  The August 2010 VA examiner also provided a conclusory statement attributing the current arthritis to the Veteran's age and post-service occupation, without providing explanation (rationale) as to why the VA examiner had arrived at the conclusion.  For these reasons, a supplemental VA medical opinion is needed.


Accordingly, the issue of service connection for frostbite residuals of the lower extremities is REMANDED for the following actions:

1.  Obtain a supplemental VA medical opinion from the August 2010 VA examiner who examined the feet (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should state, for each diagnosis involving the lower extremities, an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current disability involving the lower extremities had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.  The examiner should explain the answer and the basis for arriving at the answer.  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran sustained a cold injury (i.e., frostbite) to the feet during service.  The examiner should also explain the significance, if any, of the bilateral great toe numbness manifested during service, as well as the significance, if any, of age and/or occupation and any other factors in the development of any current disability affecting the lower extremities.   

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remains denied, provided the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


